
	
		I
		111th CONGRESS
		1st Session
		H. R. 3095
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Mr. Griffith
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the information in databases for individuals
		  with cancer in the United States and to amend the Social Security Act to
		  provide increased coverage for uninsured individuals upon first diagnosis of
		  cancer.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Cancer Patient Database and Coverage Act of
			 2009.
			(b)FindingsCongress
			 finds the following:
				(1)Each year, more
			 than 1.4 million Americans receive a cancer diagnosis, and more than 11 million
			 Americans are currently living with cancer.
				(2)Newly diagnosed
			 cancer patients need access to quality health care from the time of diagnosis
			 to ensure the best possible outcome, and those entering the period of
			 survivorship require active monitoring and follow-up care related to effects of
			 cancer treatment and possible second cancers.
				(3)More than 47
			 million Americans have no health insurance, and this number includes many who
			 will be diagnosed with cancer this year.
				(4)Among the
			 non-elderly who receive a cancer diagnosis, more than 10 percent are uninsured,
			 and among minority populations the percentage of uninsured cancer patients is
			 higher.
				(5)Those with no
			 insurance receive less cancer care and receive it later: they have lower rates
			 of cancer screening, experience delays in follow-up after abnormal test
			 results, and are diagnosed at a more advanced stage of disease.
				(6)Uninsured cancer patients receive less care
			 than the insured, and they may face substantial medical expenses leading to
			 bankruptcy.
				(7)Young adults have worse cancer outcomes
			 than young children or older adults; experts believe part of the discrepancy in
			 cancer outcomes can be attributed to the fact this population is less likely to
			 be insured than others.
				(8)The Medicare
			 program is a source of medical insurance for more than half of all cancer
			 patients.
				(9)The Medicare
			 program eliminates financial barriers to care for its beneficiaries and
			 provides quality care to cancer patients.
				(10)Access to care,
			 better cancer outcomes, and protection from devastating out-of-pocket medical
			 expenses could be assured to cancer patients by providing all diagnosed with
			 cancer the opportunity to enroll in Medicare.
				2.Improving cancer
			 database
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall collect such additional data as may be
			 necessary to update existing databases that contain data regarding individuals
			 with cancer in the United States in order to provide for accurate information
			 of the number of such individuals, the types and stages of cancer, and the
			 efficacy of different treatments for the types and stages of cancer.
			(b)DataThe
			 database under subsection (a) shall include information to monitor an
			 individual’s full experience with cancer based upon the stage of the cancer,
			 from the initial diagnosis to early and continued treatment until elimination
			 of evidence of cancer or death.
			(c)Increased
			 fundingThere are authorized to be appropriated to the National
			 Cancer Institute and the National Institutes of Health such additional funding
			 as may be necessary to apply the information in the database for improved
			 research and treatment of cancer, including providing physicians with timely
			 information on outcomes to improve the treatment of cancer and to promote
			 increased quality care.
			3.Medicare coverage
			 for uninsured cancer patients
			(a)In
			 generalTitle II of the
			 Social Security Act is amended by inserting after section 226A the following
			 new section:
				
					226B.Special provisions relating to coverage under the Medicare
		  program for cancer for uninsured, initial cancer patients(a)In
				generalIn accordance with
				the succeeding provisions of this section, every individual shall be entitled
				to benefits under part A, and eligible to enroll under parts B, C and D, of
				title XVIII, subject to the deductible, premium and coinsurance provisions of
				such title if the individual—
							(1)is medically determined to have an
				initial cancer;
							(2)is lawfully residing in the United
				States;
							(3)has not attained the age of 65 but
				would otherwise be entitled under section 226(a) to hospital benefits under
				part A of title XVIII;
							(4)is not covered by creditable coverage
				(as defined in subsection (e)); and
							(5)has filed an application for benefits
				under this section.
							(b)Initiation and
				duration of benefitsThe period of entitlement and eligibility
				described in subsection (a)—
							(1)shall begin on the first day of the first
				month following the date of the medical determination of cancer referred to in
				subsection (a)(1) (but no earlier than the month preceding the month of the
				filing of an application for benefits under this section); and
							(2)shall end on the date the individual
				becomes otherwise entitled to benefits under part A of title XVIII under
				section 226 or, if earlier, is covered under creditable coverage.
							(c)Procedures
							(1)The Secretary shall ensure that processes
				are established to prevent unnecessary delays in enrolling individuals with
				cancer under this section. Individuals shall be enrolled on a timely basis upon
				the filing of an application described in subsection (a)(4) that includes
				evidence of an initial cancer diagnosis and an attestation that the individual
				satisfies the requirements of paragraphs (2) and (3) of subsection (a).
							(2)The Secretary shall
				develop educational practices to help ensure that individuals enrolling under
				this section satisfy the criteria established under subsection (a) and shall
				implement post-enrollment procedures for identifying individuals who do not
				satisfy such criteria.
							(3)The Secretary
				shall implement procedures to ensure that the benefits available under this
				section are not used as a substitute for health benefits that employers or
				individuals could otherwise provide, obtain, or maintain, and the Secretary
				shall report to Congress by the end of each fiscal year on the effectiveness of
				such procedures.
							(d)Cancers
				excludedIn this section, the term cancer does not
				include basal cell carcinoma or squamous cell carcinoma of the skin.
						(e)Creditable
				coverage definedIn this
				section, the term creditable coverage has the meaning given such
				term in section 2701(c) of the Public Health Service
				Act.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to benefits
			 for months beginning 6 months after the date of the enactment of this
			 Act.
			4.Encouragement of
			 early detection of cancerThe
			 Secretary of Health and Human Services shall, through existing programs and
			 other appropriate means, provide for such an educational and outreach campaign
			 as will encourage individuals to be tested for cancer at the earliest time for
			 which such testing may be useful in detecting the presence of cancer, based
			 upon cancer screening recommendations of the United States Preventive Services
			 Task Force.
		
